DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-11,  and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose alone or in combination:

A Hall sensor circuit comprising: a first Hall element having a first power node coupled to a first power source, a second power node coupled ta a second power source, a first output node, and a second output node; a second Hall element having a first power node coupled to the first power source, a second power node coupled to the second power source, a first output node, and a second output node; first and second Analog-to-Digital Converter ADC") channel inputs passively and respectively coupled to the first and second output nodes of the first Hall element; third and fourth ADC channel inputs passively and respectively coupled to the first and second output nodes of the second Hall element: a first ADC output in communication with the first and second ADC channel inputs for providing a first digital output signal; a second ADC cutout in communication with the third and fourth ADC channel inputs for providing a second digital output signals a first filter for coupling the first and second ADC channel inputs to the first and second output nodes of the first Hall element: and a second filter far coupling the third and fourth ADC channel inputs to the first and second output nodes of the second Hail element.

Regarding claim 11, the prior art of record does not disclose alone or in combination:
A motor control system comprising: a plurality of Hall elements for sensing a position of a rotor in a motor: an Analog-to-Digital Converter (ADC) having a plurality of inputs that are passively coupled to an output of each of the plurality of Hall elements: a first angle and frequency generator having a plurality of inputs coupled to a plurality of cutouts of the ADC; a Pulse-Width Modulation (PW) controller having a plurality of inputs coupled to a plurality of outputs of the first angle and frequency generator; a power stage comprising a plurality of power devices having an input coupled to an output of the PWM controller:  a plurality of filters coupled between the plurality of Hall elements and the ADC, wherein the plurality of filters each comprise a resistor-capacitor low pass filter: a current sensor configured for sensing output currents of the power stage: a second angle and frequency generator having a plurality of outputs, and a switch having a first input coupled to the first angle and frequency generator, a second input coupled to the second angle and frequency generator and an output coupled to the PWM controller, wherein the ADC comprises a plurality of inputs coupled to the current sensor and a plurality of cutouts coupled to the second angle and frequency generator.


The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, and 11 the prior art of record does not disclose alone or in combination:
A Hall sensor circuit comprising: a first Hall element having a first power node coupled to a first power source, a second pawer node coupled to a second power source, a first output node, and a second output node; a second Hall element having a first power node coupled to the first power source, a second power node coupled to the second power source, a first output node, and a second output node; first and second Analog-to-Digital Converter ADC") channel inputs passively and respectively coupled to the first and second output nodes of the first Hall element; third and fourth ADC channel inputs passively and respectively coupled to the first and second output nodes of the second Hall element: a first ADC output in communication with the first and second ADC channel inputs for providing a first digital output signal; a second ADC cutout in communication with the third and fourth ADC channel inputs for providing a second digital output signal a first filter for coupling the first and second ADC channel inputs to the first and second output nodes of the first Hall element: and a second filter for coupling the third and fourth ADC channel inputs to the first and second output nodes of the second Hall element. in the examiner’s opinion this is a novel and non-obvious improvement over the state of the art in motor controls. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846